Exhibit 10.5

EXECUTION

November 3, 2016

Byron W. Milstead

Dear Byron:

Reference is made to the Agreement and Plan of Merger by and among Lattice
Semiconductor Corporation (the “Company”), Canyon Bridge Acquisition Company,
Inc. (“Parent”) and the other parties thereto, dated as of November 3, 2016 (the
“Merger Agreement”) and the Employment Agreement, by and between you and the
Company, dated as of May 14, 2008, as amended and restated as of December 8,
2008, and as modified by that certain Singapore Letter of Appointment dated as
of January 1, 2016 (the “Employment Agreement”). Capitalized terms used but not
otherwise defined herein have the meaning set forth in the Merger Agreement.

In consideration of your continued employment with the Company following the
Effective Time and your receipt of consideration in the Merger in respect of
your Company RSUs and your Company Stock Options, you hereby agree and
acknowledge as follows:

1. Effective as of the Closing Date, you waive any right you may have to any
payments and benefits, whether under your Employment Agreement, any compensatory
equity award agreement or otherwise, as a result of, or in connection with, a
diminution or adverse change to your duties, authority, title or
responsibilities in connection with the Merger, including, for the avoidance of
doubt, your right to receive the termination benefits described in Section 6 of
the Employment Agreement upon a termination of your employment with the Company
for Good Reason (as defined in the Employment Agreement). You acknowledge and
agree that the changes to your duties, authority, title and responsibilities as
of immediately following the Closing Date that occur as a result of the Merger,
or as a result of the Company no longer being a publicly traded/listed
corporation, do not constitute Good Reason.

2. Effective as of the Closing Date, Section 6(h) of the Employment Agreement is
hereby deleted and replaced in its entirety with the following:

“Good Reason Definition. For all purposes under this Agreement, “Good Reason”
shall mean the occurrence of any of the following, without Executive’s express
written consent: (i) a material diminution of Executive’s duties or
responsibilities, provided that no change in duties or responsibilities shall
constitute Good Reason if, after such change, the Company’s Board of Directors
determines that Executive will report to either the CEO or the Company’s Chief
Operating Officer; (ii) a material diminution Executive’s Base Salary or Target
Amount other than a one-time reduction (not exceeding 10% in the aggregate) that
also is applied to substantially all other executive officers of the Company on
the CEO’s written recommendation or written approval if Executive’s reduction is
substantially proportionate to, or no greater than (on a percentage basis), the
reduction applied to substantially all other executive officers; (iii) the
Company’s material breach of this Agreement; or (iv) the Company requiring
Executive to relocate his primary place of employment to a facility or location
that is more than 30 miles from his principal place of employment as of the
Effective Date; provided, however, that Executive will only have Good Reason if
(A) he notifies the Board in writing of the existence of the condition which he
believes constitutes Good Reason within ninety (90) days of the initial
existence of such condition (which notice specifically identifies such
condition), (B) Company fails to remedy such condition within thirty (30) days
after the date on which the Board receives such notice (the “Remedial Period”),
and (C) his resignation is effective within thirty (30) days after the
expiration of the Remedial Period.”



--------------------------------------------------------------------------------

3. Effective as of the Closing Date, the definition of “Compensatory Equity” set
forth in Section 2(d) of the Employment Agreement is hereby deleted and replaced
in its entirety with the following:

“(any compensatory equity grants to Executive made prior to November 3, 2016,
which is the date on which the Company and Canyon Bridge Acquisition Company,
Inc. (“Parent”) entered into the Agreement and Plan of Merger by and among the
Company, Parent and the other parties thereto, together with any rights to
receive cash in accordance with Section 2.04(b) of that Agreement and Plan of
Merger with respect to such equity grants (“Compensatory Equity”)).”

This Letter Agreement will be null, void and have no force and effect if the
Merger Agreement is terminated and the Merger does not occur. You acknowledge
and agree that this Letter Agreement is intended to be a material inducement for
Parent to enter into the Merger Agreement and effect the transactions
contemplated thereby, and Parent is relying on your execution and delivery of
this Letter Agreement in determining whether to proceed to consummate the
Merger. You also acknowledge and agree that your continued employment with the
Company following the Effective Time and your receipt of consideration in the
Merger in respect of your Company RSUs and your Company Stock Options represents
material and sufficient consideration for this Letter Agreement. By agreeing to
this Letter Agreement, you further hereby waive and release any and all known or
unknown rights to assert a claim that the consummation of the Merger, or changes
to the terms and conditions of your employment as a result of the Merger, and
made as a (direct or indirect) result of the Merger, constitute Good Reason
under the Employment Agreement (as amended by this Letter Agreement).

This Letter Agreement, together with the Employment Agreement, represents the
entire agreement and understanding between the Company, Parent and you as to the
subject matter herein and supersedes all prior or contemporaneous agreements
whether written or oral. This Letter Agreement may be modified only by written
agreement executed the Company, Parent and you that is designated as a further
amendment to this Letter Agreement. You acknowledge and agree that you are
entering into this Letter Agreement voluntarily and without duress, and that
nothing in this Letter Agreement constitutes “Good Reason” as defined under your
Employment Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

Please sign below to indicate your acknowledgment and acceptance of the terms of
this Letter Agreement.

 

Very truly yours,

 

LATTICE SEMICONDUCTOR

CORPORATION

By:   /s/ Darin G. Billerbeck

Name:   Darin G. Billerbeck Title:   President & CEO



--------------------------------------------------------------------------------

Please sign below to indicate your acknowledgment and acceptance of the terms of
this Letter Agreement.

 

Very truly yours,

 

CANYON BRIDGE ACQUISITION

COMPANY, INC.

By:   /s/ Benjamin Bin Chow

Name:   Benjamin Bin Chow Title:   President



--------------------------------------------------------------------------------

Please sign below to indicate your acknowledgment and acceptance of the terms of
this Letter Agreement.

 

Agreed to and acknowledged

as of the 3rd day of November, 2016:

/s/ Byron W. Milstead Name: Byron W. Milstead